Citation Nr: 0913283	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the Veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the delimiting date 
of March 19, 2006.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel









INTRODUCTION

The Veteran had active duty service from March 1993 to March 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a determination issued by the Department of 
Veterans Affairs (VA) Education Center at the Regional Office 
(RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran was discharged from active duty on March 19, 
1996; it is neither claimed nor shown that he had additional 
active duty service after that date.

2.  The Veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on March 19, 2006.

3.  The Veteran was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.


CONCLUSION OF LAW

The criteria for an extension of the ending date for 
educational assistance benefits under Chapter 30 beyond March 
19, 2006, have not been met. 38 U.S.C.A. § 3031 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 21.7050, 21.7051 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases where the law is 
determinative of the issue on appeal.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  Accordingly, the Board finds that the 
provisions of the VCAA are not applicable to the present 
issue and it is not required to address efforts to comply 
with the VCAA.  Notwithstanding the fact that the VCAA is not 
controlling in these matters, the Board has reviewed the case 
for purposes of ascertaining that the appellant has had a 
fair opportunity to present arguments and evidence in support 
of his claim.  In short, the Board concludes from that review 
that the requirements for the fair development of the appeal 
have been met in this case.

The Veteran had active service from March 19, 1993, to March 
19, 1996.  By his report, the Veteran was incarcerated by the 
State of Oklahoma in June 2002 and is scheduled for release 
in 2011.  The veteran now seeks entitlement to educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, on the basis that he was prevented from using his 
benefits during his period of incarceration by the State of 
Oklahoma.  Thus, he contends that he is entitled to an 
extension of his ending date for the award of education 
assistance benefits.  He has expressed interest in utilizing 
his educational benefits during the remainder of his 
incarceration.

The Veteran was separated from active duty on March 19, 1996.  
The law provides a ten-year period of eligibility during 
which an individual may use his entitlement to educational 
assistance benefits; that period begins on the date of the 
Veteran's last discharge from active duty.  38 U.S.C.A. § 
3031(a) (West 2002); 38 C.F.R. § 21.7050(a)(1)(ii)(C) (2007).  
There is no evidence of record that demonstrates any active 
duty after March 19, 1996, nor has the Veteran made any such 
assertion.

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that the 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the Veteran's own willful 
misconduct. 38 C.F.R. § 21.7051(a)(2) (2008).  It must be 
clearly established by medical evidence that such a program 
of education was medically infeasible.  Id.

The Veteran does not assert that he was prevented from 
initiating or completing the chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability.  Rather, it is the Veteran's 
contention that he was unable to complete a chosen program 
due to incarceration.  The law does not provide for an 
extension of educational assistance benefits for periods of 
incarceration.

The Board notes that a veteran may be eligible for 
educational assistance benefits while incarcerated, albeit at 
a reduced rate. See 38 C.F.R. §§ 21.7135, 21.7139 (2008).  It 
is not clear whether the Veteran was aware that he might have 
been eligible to receive benefits during his period of 
incarceration up through his delimiting date of March 19, 
2006.  Indeed, he now indicates that he would like to take 
classes and pursue a degree during the remaining years of his 
incarceration.  Nevertheless, the legal criteria governing 
the payment of education benefits are clear and specific, and 
the Board must apply these laws to the established facts.  
Thus, the Board is without any authority to grant benefits on 
an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In the present case, it has not been established or even 
suggested that the Veteran had a physical or mental 
disability that precluded a program of education during his 
basic Chapter 30 delimiting period.  It has also not been 
contended an extension is warranted due to the character of 
the Veteran's discharge, but was later able to establish 
eligibility as a result of a change, correction, 
modification, or other corrective action by competent 
military authority; that he was captured and held as a 
prisoner of war by a foreign government or power after his 
last discharge or release from active duty; that he was 
enrolled in an educational institution regularly operated on 
the quarter or semester system and the period of entitlement 
under 38 U.S.C.A. § 3013 expired during a quarter or 
semester; or, that he was enrolled in an educational 
institution not regularly operated on the quarter or semester 
system and the period of entitlement under 38 U.S.C.A. § 3013 
expired after a major portion of a course was completed.  See 
38 U.S.C.A. § 3031(b), (c), (d), and (f); 38 C.F.R. §§ 
21.7050(f) and (g), 21.7051(a), 21.7135(s).

As a result, the clearly established criteria for an 
extension of the Chapter 30 delimiting period or an ending 
date for eligibility of educational assistance benefits prior 
to March 19, 1996, have not been met and the Veteran's claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to an extension of the Veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the delimiting date 
of March 19, 2006 is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


